United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1836
Issued: June 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 4, 2011 appellant, through her attorney, filed an application for review of a
May 9, 2011 decision of the Office of Workers’ Compensation Programs (OWCP). By that
decision, OWCP denied appellant’s occupational disease claim for bilateral shoulder and
brachial plexus conditions. OWCP assigned File No. xxxxxx446 to this claim. The evidence of
record also shows that appellant has a previously filed occupational disease claim for carpal
tunnel for which she is receiving benefits under File No. xxxxxx320. This earlier claim, to
which OWCP assigned File No. xxxxxx320, is not presently before the Board.
Having duly reviewed the matter, the Board finds that the case is not in posture for a
decision. The Board notes that in the present claim, OWCP referred to and relied upon medical
reports from several providers under File No. xxxxxx320. These reports included a September 9,
2008 second opinion examination from Dr. Steven Valentino, a Board-certified orthopedic
surgeon. Additionally, OWCP relied upon a February 11, 2009 report from Dr. William
Kirkpatrick, a Board-certified orthopedic surgeon and an impartial medical examiner in the
previous claim.1 OWCP’s May 9, 2011 decision advised appellant that new evidence from her
physician, Dr. Scott Fried, a Board-certified neurologist and hand surgeon, was insufficient in
1

A copy of Dr. Kirkpatrick’s report is in the record before the Board. Dr. Valentino’s report is not in the record
before the Board.

part as he failed to address the reports of Drs. Valentino and Kirkpatrick. It further found that
reports from Dr. Fried did not overcome the weight of other physicians from the prior claim who
found no upper extremity diagnosis other than the previously accepted bilateral carpal tunnel
syndrome. Cases should be combined when correct adjudication of the issues depends on
frequent cross-reference between files. OWCP procedures provide for the doubling of a claim
when correct adjudication of the issues depends on frequent cross-reference between files.2 As
assembled, the case record now before the Board does not contain the complete case file for File
No. xxxxxx320. Therefore, for a full and fair adjudication, appellant’s claims should be
doubled. On remand OWCP shall combine File Nos. xxxxxx320 and xxxxxx446 and, following
this and such other development as deemed necessary, issue an appropriate decision on her claim
for compensation.
IT IS HEREBY ORDERED THAT the May 9, 2011 Office of Workers’ Compensation
Programs’ decision be set aside and the case remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: June 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

